Citation Nr: 0106196	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel






INTRODUCTION

The veteran served in the Army National Guard, with various 
periods of active duty for training to include from May 17, 
1997 to May 31, 1997, and periods of inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.


REMAND

The veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbosacral 
spine because it developed as a result of a back injury he 
sustained on May 23, 1997, during a period of active duty for 
training while serving in the Kentucky Army National Guard.

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disease or injury incurred or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
1110, 101(24) (West 1991).

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.6(a).

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 (VCAA) became law.  Pub. L. 106-475, 114 Stat. 2096 
(2000).  This liberalizing legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

VCAA mandates that VA shall provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
It also includes new notification provisions; it requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the record shows that, on May 23, 1997, the 
veteran filed a Statement of Medical Examination and Duty 
Status (DA Form 2173) indicating that, on that same day, he 
bent down to pick up his M2 HB .50 caliber machine gun 
receiver to mount on his vehicle when he felt something pull 
in his lower back and pain radiating down his left leg.  Two 
additional statements submitted from soldiers who witnessed 
the incident are also of record.

A private MRI in September 1997 revealed multilevel 
degenerative disc disease in the lower lumbar spine, and 
moderate to severe spinal stenosis at L3-L4 secondary to 
midline disc protrusion.  

Private medical records from the veteran's former employer, 
Toyota Motor Manufacturing Plant, indicate that, in August 
1997, the veteran was seen for complaints of back and groin 
pain, which he indicated began one month earlier while 
delivering parts on the engine line.  The veteran continued 
to be treated for his low back pain through Toyota.  

Private medical records from the Jewish Hospital show that 
the veteran underwent a lumbar diskectomy at L3-L4 on the 
left in June 1998.  It was noted that the veteran reported a 
history of left hip and leg pain beginning in the summer of 
1997, after an injury at work delivering parts and shifting 
dollies.

A private neurological examination in April 1999 resulted in 
an impression of chronic low back pain due to multiple level 
degenerative disc; it was noted that there was no recurrent 
disc herniation on a review of a scan.  The recommendation 
was modified work duty and work conditioning if possible as 
the best approach, and that a return to full unrestricted 
duty work on-line with continuous bending and twisting 
probably was believed to be not a feasible goal.

The veteran indicated on his claim for service connection for 
a back disability (VA Form 21-526) that he received treatment 
for a back injury in May 1997 (while on active duty for 
training) at Ft. Stewart, Georgia.  There are no such 
treatment records in the claims file. 

At his March 2000 RO hearing the veteran testified that the 
injury to his back which occurred in May 1997 while on active 
duty for training resulted in two herniated discs, which 
resulted in the need for surgery.  He also indicated that due 
to this injury he was released from his job in October 1999 
and discharged from the Kentucky Army National Guard.

As noted above, the veteran alleges that he received 
treatment for a back injury while on active duty for 
training.  While there are no such treatment records in the 
claims file, the Board finds that, to assist the veteran in 
the development of his claim, the RO should attempt to obtain 
any additional service medical records from National Guard 
and Reserve service.  38 U.S.C.A. § 5103(a) (West 1991); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The relevant evidence of record indicates that the veteran 
sustained back injuries while on active duty for training and 
as the result of post-service employment.  While it is 
apparent that the veteran began receiving treatment for a low 
back disability after the post-service work-related injury 
and filed a workman's compensation claim during that time, 
given the relatively recent history of a back injury during 
active duty for training with a contemporaneously recorded 
injury report documenting that fact, the allegation of 
treatment at that time, the post-service diagnosis of a 
chronic low back disability with disc disease, and the 
veteran's resent testimony, it is the Board's judgment that a 
medical examination with an opinion addressing the contended 
causal relationship is necessary to decide the claim.  
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  The Board also finds that 
attempts should be made to secure any medical evidence 
pertinent to the claim, as detailed in the below remand 
instructions.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve and National Guard offices, 
etc.), the following: (1) verification of 
all of the veteran's periods of military 
service, with specific dates of all 
periods of active duty, active duty for 
training, and inactive duty training; and 
(2) complete copies of all service 
medical records from service in the Army 
National Guard and Reserve.

2.  The RO should have the veteran 
identify all VA or non-VA medical 
providers who examined or treated him for 
a low back disability; the RO should then 
obtain copies of the related medical 
records.  All medical records not already 
of record should then be associated with 
the claims file.  38 C.F.R. § 3.159.
3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations for the purpose of 
determining the etiology and extent of 
his low back disability.  The examiners 
are requested to opine whether it is at 
least as likely as not that any low back 
disability that is currently present, to 
include  degenerative disc disease of the 
lumbosacral spine, is causally related to 
any incident of active duty for training, 
to include an injury sustained by the 
veteran on May 23, 1997.  The claims file 
and a copy of this remand must be made 
available to the examiners for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the claim remains denied, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case and  afford him an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

